Walter L. Budge: -- your question without proper thought -- saved by the bell. I think the law in the State of Utah is that you can -- a police officer can and may interrogate a witness whether or not they have asked for a lawyer. So long as they do it in a proper manner consistent with procedural due process and the guarantees of the constitution, I would rely upon the case of Rust and Sullivan. The Utah decision cited in my brief for that proposition.
Felix Frankfurter: Including a failure to apprise, to tell the interrogated person what his rights are? In other words, may the police suspect somebody, take him to whatever they take him to and begin to ply with question for hours if you will. Never tell him that you don't have to talk if you don't want to talk, you may get a lawyer if you want a lawyer. And yet allow your juries to find that that's voluntary, although there's an explicit absence of informing the questioned person that he has any rights of protection of that kind. That's the basic thing I want to know about the law of Utah.
Walter L. Budge: And then they have the reasonable basis for suspicion.
Felix Frankfurter: A crime is committed and they -- they pick up the phrase, I believe, they pick up John Smith, suspected him. May they then take him to police headquarters or in the -- the amenities of a courtroom and ply him with questions for five hours and allow the jury to find that that was voluntary, although at no time was he told, but if he chose, he could keep his mouth shut.
Walter L. Budge: No. That wouldn't be what I am trying to say. No sir, I think that --
Felix Frankfurter: That's very crucial.
Walter L. Budge: If there --
Felix Frankfurter: Is there a law in Utah on that subject as referred in your brief, that this --
Walter L. Budge: In the Rust and Sullivan case, Mr. Callister refreshes my (Inaudible) Rust and Sullivan case, they didn't have counsel until after the order of -- informed against -- although it had asked for a counsel.
Speaker: I thought you said in this case, accepting the statement that this woman was advised that she could have a counsel that if she had asked for a counsel at that stage. Your police officers if they followed what you say is the Utah law would have stopped interrogating until she got a lawyer or if they hadn't done that, that your Court would have stepped in and said, “No, you can't -- we won't accept -- we won't admit anything that followed her request for counsel.”
Walter L. Budge: Well in this case (Voice Overlap) in this case, that's a matter of fact -- that's what the judge did. He was overcautious maybe in protecting the woman's right --
Speaker: What if --
Walter L. Budge: -- but I don't think that's the law in Utah.
Speaker: Well, that's what I want to find out.
Earl Warren: Now, wouldn't you mind stating it again as you understand it?
Walter L. Budge: I --
Earl Warren: At this point that Justice Harlan has just asked you about?
Walter L. Budge: Well, as I understand it would be the law in Utah. That the mere refusal of counsel, when requested by a police officer would not be per se an infringement upon the constitutional right, that the Court would still want to know, the reviewing Court would still want to know how that it -- that was -- how the information was obtained and whether the -- it was coercion or threat or anything in that.
Earl Warren: Well, what vitally is there to the statement and what meaning is there in the statement if they advised a person in those circumstances that the -- that he is entitled to counsel if he wants it. And then, it is their secret intention to refuse it to him. What -- what value is there in advising him of his rights?
Walter L. Budge: Well, there would be no value but if he elects not to exercise his rights, then the Court will -- I mean the matter doesn't make it per se a -- a violation of any constitutional guarantee, but if he demands that he wants a lawyer and they -- they refused to let him have one, the Court will certainly look at that in the light to determine whether or not there was in fact a -- a violation of the constitutional right by what the -- by the refusal.
Speaker: Are you -- are you saying that the one, your court in this case excluded the written confession which followed after she asked for a lawyer that they were going beyond the Utah law?
Walter L. Budge: No, I think that -- that the Utah Supreme Court said that was a better practice, but I don't think they --
Speaker: You said it in this case, would you --
Walter L. Budge: Yes.
Speaker: -- in the question that I put to you a few moments ago, you said that my interpretation of the Utah law was not correct. Therefore, if that so, the Court here must have been doing something that went beyond what you conceived to be the Utah law.
Walter L. Budge: I think that's right.
Speaker: Is that right?
Walter L. Budge: Yes, Your Honor.
Speaker: Had you got cases on it one way or the other?
Walter L. Budge: We have the Rust and Sullivan case where they asked for an attorney and that case went to Utah Supreme Court also to the federal courts after the Tenth Circuit and this Court refuses certiorari in the case. Well, in --
Speaker: The Utah --
Walter L. Budge: -- that case, they asked for a lawyer and they weren't provided counsel until after the arraignment. They weren't -- they weren't even provided counsel at the time of the preliminary hearing.
Speaker: And your Utah --
Walter L. Budge: And our court --
Speaker: -- court sustained that.
Walter L. Budge: -- sustained their conviction.
Felix Frankfurter: Well, that was a preliminary hearing in a -- in a magistrate or whatever you call it, in a public court, is that it?
Walter L. Budge: Yes, yes.
Felix Frankfurter: Well, whatever I may think about that, that's a different question from this I think, that they are different questions that this Court has not to yet reached.
Hugo L. Black: Would you mind stating without any question what's being asked here? Just for yourself, what is your view as to an officer's right when they get a person like this that they suspect a crime to interrogate him without giving him a lawyer and to keep on interrogating?
Walter L. Budge: Well, it's -- it's my personal view, Your Honor, that an officer may do so, and that if he is denied the right to do so, that most crimes or murders premeditated at least will go unsolved. And so, I feel that the officer should be able to interrogate even though the counsel has requested it. I thank the Court.
Earl Warren: Judge Erickson.
J. Vernon Erickson: I never really got at this case, but I certainly disagree with the counsel as to the procedure that was used in this case. Then on, I think, the case I cite is Justice Sutherland, Powell versus Alabama, from that case, Justice Sullivan or Justice Sutherland says, “Even the intelligent and educated lay -- layman has small and sometimes no skill in the science of law. If charged with a crime, he is incapable of determining for himself whether the indictment is good or bad. He is unfamiliar with the rules of evidence. Left without the aid of counsel, he may be put on trial without proper charges, and convicted upon incompetent evidence, irrelevant to the issue or otherwise admissible. He lacks the skill and he lacks knowledge to prepare his defense, even though he have a perfect one. He requires the guiding hand of counsel of every step in the proceedings against him." That was our form of justice. Now, I disagree very much with the Attorney Budge. If Judge -- Budge had deprived this case or Callister, never would they use the procedure that was used by those officers. Now the record discloses, I can give your record off. I have in my record clear, if I can get this Court to read this record, there is no question in my mind whether there was coercion, we take this when -- was she advised over constitutional rights? The record will tell you that. They said they talked 15 or 20 minutes about family affairs. That isn't true. The record bears me on that. Sherriff Nelson testified on direct examination that she was sought by this a few minutes after the questioning began. Record 57, that's as soon as she arrived, mind you at the courtroom, at the courthouse, this lady wasn't in -- she thought she was in the trial. They didn't go in the sheriff's office.
Speaker: Well, turn it around the other way and if there's an ambiguity as to what was discussed during the 20 minutes, how many hours before she confess was she advised of her right to do that.
J. Vernon Erickson: I'll -- I'll bring that to you, right now. Sherriff Nelson testified on direct examination that she --
Earl Warren: Where is that? Where is that --
J. Vernon Erickson: That's record 69.
Earl Warren: 69. Thank you.
J. Vernon Erickson: Testified on direct test -- examination, she was advised a few minutes after the questioning began. That's record 57.
Hugo L. Black: What time did it begin?
J. Vernon Erickson: Well, as soon as she got to the courthouse.
Hugo L. Black: What time was that?
J. Vernon Erickson: That would be the little after four --
Hugo L. Black: (Inaudible)
J. Vernon Erickson: -- as she stepped in the courtroom. There was no friendly conversation. Before the petitioner was advised, a good many questions, a good many answers were made in that period of time. It's stated that the petitioners' talk -- talk mostly during this time about family affairs, but the record shows that she was being questioned. Now, that Sheriff Nelson, I'll give you the fact. Well, I remember --
Hugo L. Black: What page is this, Mr. --
J. Vernon Erickson: -- this on the record, Your Honor, I'll give it to you.
Hugo L. Black: Never mind, sir.
J. Vernon Erickson: Record 132. Well, as I remember when I started the quest here, I asked her if she give anymore thought about where that poison might have come from and was -- and that was pronounced that Ray had her gut. She had -- said no. She didn't know anything more about it and she did. I know whether she used the words or not, but she admit that she didn't know anymore about it. Well I said, "Mrs. Ashdown, the doctor still claims that Ray has been poisoned and we'd like to find out what happened and asked her if there was any chance that she made a mistake of any kind and put poison, lemon juice and thought it was salt." And she didn't think she'll (Inaudible). I asked her if she knew of any poison that was around the premises, then questioned Sheriff (Inaudible) asking Mrs. Ashdown if she had made a mistake. Was Mrs. Ashdown informed as whether or not she needed to answer your questions? Answer “I don't believe at that time. I believe it was a little later when we advised her.” When you advised her of her constitutional rights? I don't believe that was right on the start -- start record shows page 56 and 57. And you kept (Inaudible) in there, three hours questioned her by reading the statutes to her, defining manslaughter and she didn't even -- wasn't even charged with murder.
William J. Brennan, Jr.: Is that the truth?
J. Vernon Erickson: No, sir. I did not. Certainly now, you come back and say, “You advised her of her constitutional rights and today he was reading the statutes. Now, which was it -- which was it? He advised her of her constitutional rights that was later on. Question “You know what time that was? How many hours? This is (Inaudible), “I don't recollect -- recollect the time, no sir. No sir, I wouldn't say. Two, I wouldn't say that. "Would it be three?" "I wouldn't say that." "Could you guess at that time like you could two minutes?" “No.” Sheriff Willard says, “There was too much conversation and too many questions I to reckon." Now, regarding Patrick Furman, the District Attorney who was present at the hearing the past -- the time has set forth in the brief. There's no question. I can't figure when that law -- that was our jury. But that was supposed to be her constitutional rights (Inaudible) There's no dispute about that at all. He brings out the statutes of the State of Utah and he reads those statutes to Mildred Ashdown. She would no more know what those statutes were. And at that time, he says he defined the crime before he knew anything about it. He says, “Mildred, you better tell the truth that I was in the Army and I killed five men,” and thereby telling the truth, “I was exonerated. I might have faced a firing squad. I will tell you the truth. It helped me. It helped me because I suspect now, I only read two statutes,” he said to her. That's in the record pointed out to the Court and said, “Was man -- was murder in the first degree or voluntary manslaughter?” That could've happened in this case. There was only one verdict should be given, couldn't have been manslaughter. It was an accident trying to make her believe that she'd know a man. She -- she just said, "Well, it was just an accident." And then that concluded that he could bring an action for manslaughter, which was -- which is about reading the statutes to her. That's in the record. I set that up.
Felix Frankfurter: Just by way of curiosity, is it the custom? Is it usual for your jury in case of finding murder to recommend life imprisonment?
J. Vernon Erickson: They did, in this case.
Felix Frankfurter: I know that in this case. What I want to know is there a general tendency for juries not to impose a death sentence (Inaudible)?
J. Vernon Erickson: Well, it's hard to get at first conviction.
Felix Frankfurter: Pardon me?
J. Vernon Erickson: It's hard to get. Now, I call your attention to -- I've set it out in my brief. There is no question about it, that when they asked for a lawyer, there wasn't words of a predatory nature. She asked for a lawyer and she didn't get it. Now, the judge ruled that the oral confession was all right, but the written after he signed it was no good. So, as to the sheriff -- it's in there. I can't -- I'm just going to try to get a hold of this. As for the sheriff and I cited in my record, Sheriff, when she asked for counsel, "Why didn't you give it to her?" And he said -- it's set out in my brief, in the record, he says, “Well, I didn't know I wanted to be sure." I think that's the words. "I want to be sure that she was of good mind and knew what she was doing that way -- what she was doing." In other words, that's in the record.
Earl Warren: But do you have the citation?
J. Vernon Erickson: Yes. It's right in my brief. There, the citation.
Earl Warren: All right.
J. Vernon Erickson: There.
Earl Warren: Well, don't bother go right on --
J. Vernon Erickson: I have, Your Honor. But that statement was made that she was irrational, words to that effect. She had been moaning, groaning in there for five hours or four. That's even the testimony on the sheriffs. That's even the testimony of the -- of the family. She was moaning and groaning. She didn't know what she was doing. Now our Supreme Court and I have no time between that decision, but it -- it read that decision. It's wrong in itself. I couldn't get justices to listen to me, but it isn't since the time they questioned her and good friends. In other words, time and so forth that she wouldn't confess to a crime unless she had done it. That's in the -- the opinion of our court. Now, the question isn't here before this Court, we know that it did. Mildred Ashdown, Hillary Ashdown, many people asked me that. But that isn't before the Court at all, whether she killed him or not. Justice Frankfurter set aside this -- an opinion of his even it's the procedure, it's following your men and officer must do -- must do for a fair and impartial trial have cited he is -- he is there, have cited the case that Judge Black called. Justice Black, the riding point with what I have. Many people asked me, "Why didn't she kill any civilians?" That isn't before this Court, never will be. It's your due process.
William J. Brennan, Jr.: If this conviction would be reversed, she's retried.
J. Vernon Erickson: She's retried.
William J. Brennan, Jr.: Would she then be a subject (Inaudible)?
J. Vernon Erickson: No.
William J. Brennan, Jr.: Why did you tell they would not?
J. Vernon Erickson: They couldn't convict her at this given statute.
Felix Frankfurter: You mean, there isn't evidence. You mean --
J. Vernon Erickson: There --
Felix Frankfurter: You mean -- you mean the jury wouldn't find her guilty, is that it?
J. Vernon Erickson: Well, that'll be my opinion.
Felix Frankfurter: Yes. That isn't Justice Brennan's question?
William J. Brennan, Jr.: (Inaudible)
J. Vernon Erickson: She can be tried over in this Court. It goes back for trial.
William J. Brennan, Jr.: And if she works, make it without the (Inaudible) decide that she could be in the death penalty (Voice Overlap) --
J. Vernon Erickson: This -- this penalty here that convicted her of first degree -- degree murder, if this Court should rule that this evidence was incompetent, which you or the guardians of our constitution, those confessions and the oral confessions won't go in the trial. They've tried her. What evidence the State would have, I don't know.
Charles E. Whittaker: You do have a death penalty in Utah?
J. Vernon Erickson: We do. Now --
William J. Brennan, Jr.: (Inaudible) by firing squad?
J. Vernon Erickson: Yes, we have the case here, Rust versus Sullivan. They were executed, which the -- the Supreme Court denied the writ. Now, I wondered --
Earl Warren: With the -- with the fact that the -- that the jury found -- did not inflict the death penalty in her first trial, relieve her of the -- the possibility of her being convicted of a capital offense if she's retried?
J. Vernon Erickson: Well, she could be if they did prove it.
Earl Warren: She could be convicted --
J. Vernon Erickson: She could.
Earl Warren: -- of a capital offense?
J. Vernon Erickson: She could -- she could be (Voice Overlap) --
William O. Douglas: No double -- no double jeopardy.
J. Vernon Erickson: That is -- no, it wouldn't be double jeopardy, but this goes back for a new trial. That's correct. Now -- now, we will take the -- directly, after the funeral, she was taken in to be questioned, that was directly. The sheriff had notified her brother-in-law to bring her to Court and they did bring her there. I -- there isn't a record for just how long the funeral lasted, but I think the Attorney General and I could agree that it's a -- Mormon funeral is -- is quite wrong. She was taken there after. She remained there and was questioned. We'll leave the record to this and so I can pick it up and show it was a quarter to 10, but we'll say -- as the record say, "Continuous questioning, I've had, then asked for counsel." She asked for counsel. She's there maybe, but she was in there an hour or so but there's only one more question that's in that Court that she get (Inaudible). Now, there were no stenographic reports. How I wish there have been or a tape recording machine because all the officers, they differ as to the constitutional rights. And as I read the testimony of (Inaudible) and Sheriff Nelson on direct examination was R.H. Benson and other deputy sheriff present during the conversation. Nor, he was out on the hall started taking care of the door. There was people trying to come in and out and we try to keep everyone out of the courtroom. That's record 56. Did he say he would like to talk to her alone? Answer, “Yes.” Her sister is with her at the time and her sister was in the sheriff's office that time, “Yes, sir.” Record 102.
Speaker: Judge, could I ask you a question?
J. Vernon Erickson: Yes.
Speaker: Assuming that the record shows as the States as it does, that she was advised of her right to counsel. Forget about 10 minutes, 15 minutes or what was said before that, but she was advised of her right to counsel on an early stage of this proceeding. And the -- the record shows she made no request for counsel until later on, how does that affect your position?
J. Vernon Erickson: Now on that, Your Honor, (Inaudible) she asked for counsel. She asked for counsel. She says -- more than that, her testimony, Sheriff says only once -- only once that was what --
Speaker: There get us -- forget about those new lawsuits in the testimony and let's suppose the case was clear in the record, that 20 minutes after she -- they started to interrogate her, she asked for counsel, that she was advised of a regular counsel and then didn't raise the question again until four hours later just after she confessed. How does that affect your case?
J. Vernon Erickson: That doesn't affect at all.
Speaker: It does not affect it?
J. Vernon Erickson: It does not affect it because that was the duty of the officers before they question. Now Mildred, you have the right to counsel if you speak, as Justice Frankfurter says, you speak at your peril, he didn't use that word. She should've been advised of her constitutional rights as soon as she walked in that building.
Speaker: Well, I'm assuming for the moment that she was so advised. I'm not saying that the record established it --
J. Vernon Erickson: Yes.
Speaker: -- but that State tells us that's the fact. Assuming that it is clear, that we have to take it is clear, that she was advised promptly as to her constitutional rights, right to counsel and then did nothing for three and half hours afterwards, how does that affect your position?
J. Vernon Erickson: That wouldn't affect it unless there is a waiver by her of counsel, a waiver. Now the case they cite is Rust versus Sullivan, that isn't the endpoint at all. We have a poor law in Utah on counsel. We don't have a public defender at all. We have a preliminary hearing, which the Court will not appoint an attorney even impunity; they don't have to do it. That's the preliminary hearing. He deprived the counsel. Salt Lake City, we have three or four courts who lawyers presides over and then you see that they get lawyers. They do that, but our Justice of the Peace is just a matter -- they'll advise him well. We've got this preliminary hearing. You can waive it and you can have a lawyer when you get to the District Court. Now, that's Rust versus Sullivan case, but those boys, if you read Rust versus Sullivan, they waive their right to counsel. They were intelligent but Mildred didn't. It didn't. Now the record -- the record bares me out in this case so it's not in point in my mind, but here we have a different situation at all where she was denied the right of a counsel. How could the Court admit the -- the oral confession there when she makes the statement, he makes the statement, we didn't like to take the advantage of her that day, she was irrational and we wanted to know what she was doing.
Felix Frankfurter: Could you -- could you turn to the page in the record in which it is disclosed that she was advised, that she had a right to counsel and state and read exactly what it is, what response, if any she made, that bearing on your last point within that Rust case, they waive it. Now what happened here exactly at page 57 -- page 57?
J. Vernon Erickson: 57.
Felix Frankfurter: Now on the first, third or fourth of the page, you've told that you wanted to advise (Inaudible) I think that is about what you told her.
J. Vernon Erickson: We have here.
Felix Frankfurter: Pardon me -- pardon me?
J. Vernon Erickson: We have them on 57. I don't believe we start out here, 56.
Felix Frankfurter: Yes.
J. Vernon Erickson: Well, they were complaining out being hot. It was hot so we served them a glass of lemonade and we go on further with Mr. R. H. Benson, the Deputy Sheriff present during the conversation. No, he is out in the hallway, sort of taking care of the door. There was people trying to come in and out and we tried to keep everyone out. Now, go ahead and tell us what you said in the courtroom. Well, I can remember most things. I believe that I said, "I don't believe I could remember the things you said and the things that Wells said. It's pretty hard to remember all of those things. Will you tell us Sheriff the part of the conversation that you remember?" "Well, I said to Mrs. Ashdown again and again, the doctors still claim Ray's has been poisoned and we'd like to find out what happened and asked her if there was any chance she'd made a mistake or any kind food poison or lemon juice and thought it was salt and she -- she didn't think so. I asked her if she knew of any poison that was around the premises. Sheriff, prior to asking Mrs. Ashdown if she had made a mistake was Mrs. Ashdown informed, as to whether or not she needed to answer your questions -- questions. I don't believe at that time. I believe it was later when we advised her -- when you advised her for constitutional rights. I don't believe it was right on the start. Pardon me for interrupting go ahead and tell us what happened to his folk. We talked to her a few minutes before that, before you had explained her constitutional rights. "Will you tell us as nearly as you can remember the words that were used in explaining Mrs. Ashdown's rights?" "Yes. We told her we wanted to advise her of her constitutional rights and she was entitled to an attorney that she didn't have to answer any questions unless she wanted to." Question “Did she --" question that she didn't answer could be -- her question could be used against her in the Court if that came to Court. I think that's about all you've told. Was anything said to Mrs. Ashdown about? She was free to leave the courtroom. What was that? Question “What was said to Mrs. Ashdown she was free to leave the courtroom as she cared to?” Answer “My (Inaudible) don't believe about that -- believe (Inaudible) I don't remember about that.” And after the sheriff who spoke on what was said. Well, I believe we talked to her about -- we talked to her about whether or not she'd been out of town and place the last month. So she did say that they had gone to (Inaudible). I think the 10th or 11th, she told us a little about the trip. After that, Sheriff who spoke on what was said, is that what you mean?
Felix Frankfurter: Now, is that contradicted anywhere in the record? Is that testimony contradicted anywhere? Did you -- did you put any witness on the stand or in cross-examination in a contradictory response?
J. Vernon Erickson: I did not use a -- a witness --
Felix Frankfurter: No --
J. Vernon Erickson: -- Justice Frankfurter.
Felix Frankfurter: -- but did you on cross-examination that this would --
J. Vernon Erickson: On cross-examination, I cross-examined only the witness.
Felix Frankfurter: But did you -- did you get -- was this contradicting what you've just read?
J. Vernon Erickson: Yes, it is, in the record.
Speaker: Well --
J. Vernon Erickson: You'll find -- you'll find a different time.
Speaker: Did you put --
J. Vernon Erickson: The record --
Speaker: -- you put Mrs. Hopkins on the stand?
J. Vernon Erickson: That's correct.
Speaker: And you put her on for the limited purpose of this confession?
J. Vernon Erickson: That's correct.
Speaker: And I don't see anything in the record that your examination of her, that goes to the validity or the truth or the accuracy of what's just been read, right?
J. Vernon Erickson: The only thing she said is her testimony.
Speaker: She did not deny what this officer said as you just read that he had advised her of her constitutional rights. She did not deny that, her right?
J. Vernon Erickson: I don't believe, I asked her that.
Speaker: That's what I understand.
J. Vernon Erickson: The only thing she -- she said that she asked for attorney. I think her statement was there.
Speaker: Your entire examination of her, which is about a page and half long relates only to what was told her by the District Attorney as to his experience in getting accused of killing five men.
J. Vernon Erickson: That's -- I put her on a purpose.I just wanted to go into the case. I wanted to stand on your Fourteenth Amendment.
Felix Frankfurter: Well, how do you distinguish this in your -- from your point of view, from your Rust case? Never mind whether -- what do you think of that?
J. Vernon Erickson: Yes.
Felix Frankfurter: What's the difference?
J. Vernon Erickson: In the Rust case?
Felix Frankfurter: Between the Rust situation and this?
J. Vernon Erickson: The -- there was a complete waiver.
Felix Frankfurter: Meaning by that that a man said, “I don't want a lawyer”?
J. Vernon Erickson: Absolutely, they explained to him the preliminary hearing. They explained to both of them, intelligent boys. They made a complete waiver of -- in the Rust versus Sullivan case.
Felix Frankfurter: Well then, you make a distinction between a person being told, but you must accept the purpose of this record accurately that you're entitled of a lawyer, you didn't speak.
J. Vernon Erickson: They were told well.
Felix Frankfurter: Pardon me?
J. Vernon Erickson: They were told well, Rust versus Sullivan how to get a lawyer.
Felix Frankfurter: That being --
J. Vernon Erickson: But it wasn't here.
Felix Frankfurter: Being told that they know I don't want a lawyer and the person being told and standing and not being responsive.
J. Vernon Erickson: Yes, sir.
Felix Frankfurter: You'll make a distinction between that.
J. Vernon Erickson: I think there is.
Felix Frankfurter: That's the constitutional distinction in your mind?
J. Vernon Erickson: That is, very much so, because I don't think under our preliminary hearing, that -- and our statute, that they have to even appoint a lawyer which they should do but they don't. Only in your city courts who are more trustworthy, small. In my mind, the -- I cannot conceive why the officer waited after the funeral that the deceased questioner -- they had the chemist report on July 8 -- July the 8th -- is that my --
Earl Warren: You may finish your -- finish your sentence there whenever you're ready.
J. Vernon Erickson: Two minutes. Why did they wait until after she'd gone through the ordeal of the funeral? Why did they bar her sister and her father and uncle into the courtroom and mislead them that she hadn't returned there. They (Inaudible). They were refused. Why did they not request to where he -- to ask for attorney, though she give the answers she wanted. Now, I think that if the record is carefully gone over the Court, which had no other way out, there'd be no doubt in my mind. It was a violation of her constitutional rights when she asked for attorney. When the officers knew she didn't know what she was doing the day before to admit the oral and read the writ.
Earl Warren: I'd like to thank -- Judge, we thank you for your willingness to represent --
J. Vernon Erickson: Thank you.
Earl Warren: -- without compensation.
J. Vernon Erickson: This has been the service (Voice Overlap) --
Earl Warren: Yes.
J. Vernon Erickson: I couldn't sleep until I --
Earl Warren: Thank you, Judge.
J. Vernon Erickson: -- tried.
Earl Warren: Thank you very much. And thank you, Mr. Budge for your representation of your state interest.
Walter L. Budge: Thank you.